Citation Nr: 0933677	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depression and an anxiety disorder.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1963 
to April 1967.  He subsequently had active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Navy Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
declined the Veteran's request to reopen his claim for 
service connection for residuals of dental trauma.  The RO 
also denied the Veteran's claim for service connection for 
PTSD.  The Veteran timely filed a Notice of Disagreement 
(NOD) in September 2003.  The RO provided a Statement of the 
Case (SOC) in August 2004, and the Veteran timely filed a 
substantive appeal that same month.  In March 2009, the RO 
provided a Supplemental Statement of the Case (SSOC).

In May 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

Other Matter

The Veteran's dental claim has been developed solely on the 
basis of entitlement to VA compensation based on a grant of 
service connection, and consideration is not herein afforded 
as to the Veteran's eligibility for VA dental treatment on an 
outpatient basis.  See August 2002 VCAA Letter and March 2009 
SSOC (noting that the RO had sent the Veteran's claim for 
dental treatment to the Portland VAMC dental clinic.

FINDINGS OF FACT

1. In a July 1980 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of 
dental trauma; the Veteran did not file a timely substantive 
appeal.

2. In February 1982, the Veteran filed an application to 
reopen his claim for service connection for residuals of 
dental trauma. 

3.  In a February 1982 rating decision, the RO denied the 
Veteran's request to reopen his claim for service connection 
for residuals of dental trauma; the Veteran did not file a 
timely substantive appeal.

4. The Veteran has presented evidence which was not 
originally considered by agency decision-makers prior to the 
February 1982 rating decision, but this evidence is either 
cumulative or redundant and does not bear substantially or 
directly on the issue of entitlement to service connection 
for residuals of dental trauma.

5. The Veteran did not engage in combat during service; the 
preponderance of the competent evidence is against a current 
diagnosis of PTSD.

6.  A chronic acquired psychiatric disorder other than PTSD 
is not apparent until many years post-service and the 
preponderance of the evidence is against a nexus between a 
current psychiatric disorder, to include anxiety and 
depression, and any incident of service.


CONCLUSIONS OF LAW

1. A February 1982 rating decision denying an application to 
reopen a claim for service connection for residuals of dental 
trauma for compensation purposes is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2. New and material evidence has not been received to reopen 
a claim for entitlement to service connection for residuals 
of dental trauma for compensation purposes.  38 U.S.C.A. §§ 
101(24), 106, 1131, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156(a) (2001), 3.303, 3.381 (2008).

3. Service connection for an acquired psychiatric disorder, 
to include PTSD, depression and an anxiety disorder, is not 
warranted.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to a claim, such as the dental one on 
appeal, that was pending before VA or the Board prior to that 
date.  Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) 
("This Court consistently has applied the VCAA to cases 
pending before VA at the time of the VCAA's enactment"); see 
66 Fed. Reg. 45620, 45629 (Aug. 29, 2001) (construing most 
VCAA provisions to apply "to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
Veteran filed his dental claim in November 1998, the 
provisions of the VCAA still apply.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  As explained below, the Board 
concludes that the August 2002 letter sent to the Veteran by 
the RO adequately apprised him of most of the information and 
evidence needed to substantiate the claims, and any defect in 
notice was harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The August 2002 letter from the RO satisfies most of these 
mandates.  This letter clearly disclosed VA's duty to obtain 
certain evidence for the Veteran, such as medical records and 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  This letter made clear that although VA could 
assist the Veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  It additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the July 2003 RO decision that is the subject of this appeal.  
However, the August 2002 letter did not apprise the Veteran 
of the type of evidence required to substantiate a service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the March 
2009 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Furthermore, the RO did not supply notice of the two Dingess 
elements until the March 2009 SSOC.  However, timely Dingess 
notice would not have operated to alter the outcome because 
evidence establishing service connection for PTSD and 
residuals of dental trauma is lacking.  The Veteran thus was 
not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  The Veteran has not 
demonstrated or even pled prejudicial error.  He has been 
represented by an accredited service organization throughout 
this appeal.  Under such circumstances, any error with 
respect to the timing of the notice is harmless.  See 
Shinseki v. Sanders, 129 S.Ct. 1696, 1700 (2009).

The Veteran has submitted voluminous amounts of evidence 
since the February 1982 denial.  With respect to the dental 
claim, the Board acknowledges that the Veteran was not 
informed of the need to submit new and material evidence in 
order to support his application to reopen his claim.  
However, the failure to satisfy the requirements set forth in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) is harmless error.  
The Veteran is represented by the Veterans of Foreign Wars of 
the United States; such organization is presumed to have 
knowledge of the law and regulations pertaining to reopening 
of the claim and adjudication of the underlying claim on the 
merits.  The statements submitted on behalf of and by the 
Veteran indicate knowledge that in order to reopen the claim, 
evidence must be submitted or received by VA that was not 
previously considered and it must raise a reasonable 
possibility to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007).  Neither the Veteran 
nor his representative has not pled error with respect to 
content or timing of the notice.  Furthermore, there is no 
indication that providing the Veteran with additional notice 
would lead to facts that would change the outcome of this 
appeal.  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The evidence includes 
service treatment records, service personnel records, and VA 
medical records.  Moreover, the Veteran was provided with a 
January 2009 VA PTSD examination, which was thorough in 
nature and specifically ruled out a current diagnosis of PTSD 
and a nexus between any other psychiatric diagnosis and 
service.  With respect to the Veteran's claim for service 
connection for residuals of dental trauma, there is no 
credible evidence of record to support the claim.  Service 
treatment records and dental records are negative for dental 
trauma.  In a June 1980 letter to the National Personnel 
Records Center (NPRC), the RO asked for a line of duty 
determination.  It appears that no response was received.  A 
January 1982 request for additional dental records from 
Sangley Pt. Air Base, Philippine Islands, and the USS Hancock 
(CVA-19) received a negative reply.  Under these 
circumstances, there is no duty to provide another 
psychiatric or dental examination or obtain a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); 
McLendon, supra. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that at the time the appellant filed his July 
1998 claim to reopen, the following provisions of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence, were in effect: "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1995); see Rodriguez v. Nicholson, 19 Vet. App. 275, 289 
(2005) (recognizing that the 2001 amendment to § 3.156(a), 
which made the "new and material evidence" standard more 
stringent, applies to "any claim for benefits received by VA 
on or after August 29, 2001"), reversed on other grounds, 511 
F.3d 1147 (Fed.Cir. 2008); 66 Fed. Reg. 45620, 45620 (Aug. 
29, 2001) (stating that "The amendment to 38 C.F.R. § 
3.156(a) . . . appl[ies] to any claim to reopen a finally 
decided claim received on or after August 29, 2001").  
"Material" evidence is "'relevant to and probative to the 
issue at hand'" and must be of "'sufficient weight or 
significance that there is a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.'"  Fluker v. 
Brown, 5 Vet. App. 296, 298 (1993), quoting Sklar v. Brown, 5 
Vet. App. 140, 145 (1993).  In determining whether new and 
material evidence exists, the Board must presume the 
credibility of the evidence.  Id. at 298.  

The Board recognizes that 38 C.F.R. § 3.156(a) underwent a 
revision, which took effect on August 29, 2001 and which 
rendered the new and material evidence standard more 
stringent.  See Rodriguez, 19 Vet. App. at 289 (recognizing 
that the 2001 amendment to § 3.156(a), which made the "new 
and material evidence" standard more stringent, applies to 
"any claim for benefits received by VA on or after August 29, 
2001"); 66 Fed. Reg. 45620, 45620 (Aug. 29, 2001) (stating 
that "The amendment to 38 C.F.R. § 3.156(a) . . . appl[ies] 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001").  Because the appellant submitted his 
claim prior to that effective date in November 1998, and 
because the amendment sets forth more stringent requirements, 
the Board need not apply it to the instant case.  

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis 

The February 1982 rating decision declined to reopen the 
Veteran's claim for service connection for residuals of 
dental trauma because additional dental records contained no 
evidence of any dental trauma during service.

The evidence of record at the time of the February 1982 
rating decision included a May 1963 initial dental 
examination, which revealed that the Veteran had all four 
front teeth upon entering service in May 1963.  Dental 
records reveal that he lost teeth #7 and #10 at some point 
during service.  He also underwent extensive dental treatment 
between December 1964 and June 1966 while stationed aboard 
the USS Hancock.  In December 1964, tooth #7 was opened and 
drained, while tooth #8 was repositioned.  A pulp vitality 
test was performed and X-rays were taken.  In January 1965, 
tooth #10 was incised and drained.  The following notation 
was made in February 1965:  "#10 Ext. , X-Ray [illegible]."  
Subsequent notations in February 1965 indicate that the 
Veteran had sutures removed and was healing normally.  The 
following notation was made in May 1965:  "Max. temp. 
partial."  The Veteran received a maxillary flipper and had 
a crown put on tooth #8 in April 1966.   The dentist worked 
on tooth number 9 in June 1966, but the notation is 
illegible.  In July 1966, maxillary and mandibular 
impressions were taken.  The Veteran was discharged from 
active duty in April 1967; the Board notes that the claims 
file does not contain a separation examination.

Also of record in February 1982 were statements from the 
Veteran indicating that four of his top front teeth were 
knocked out when he tried to stop a fight while on shore 
patrol at Subic Bay in the Philippines.  He stated that the 
incident occurred in "October 1966?"  He also stated that 
"I have had medical treatment for my teeth but it is 
something I did not at the time think I needed so I have no 
records."  The claims file contained a June 1980 
correspondence from the RO addressed to the National 
Personnel Records Center (NPRC) asking for a line of duty 
determination.  It appears that no response was received.  A 
July 1980 VA examination report reveals that two of the upper 
incisor teeth were missing and that one of the remaining one 
had severe caries; the other teeth showed moderate caries, 
but oral hygiene was good.  The Veteran reported that a root 
canal was performed on one of the teeth and that another was 
capped as a result of the alleged dental trauma.  The 
examiner noted that the cap had since come off and that there 
had been "a breakdown of other teeth."  A January 1982 
request for additional dental records from Sangley Pt. Air 
Base, Philippine Islands, and the USS Hancock (CVA-19) 
received a negative reply.

Evidence received since the February 1982 rating decision 
includes November 1998 statements by the Veteran indicating 
that he lost three teeth during a shore patrol incident that 
occurred in January or February 1965, and that he later had 
one tooth capped and bridgework done.  The August 2004 Form 9 
contains the following statement:  "I was treated at [S]ubic 
Bay at the initial time of the incident.  I was given 
emergency treatment and was then taken back to the ship.  My 
dental care was administered aboard the USS Hancock CVA-19."  
Personnel records received in February 2003 indicate that the 
Veteran was stationed at Subic Bay, Philippines during the 
time in question.

During the May 2009 video conference hearing, the Veteran 
testified that during the shore patrol incident he "lost two 
teeth here and then one was knocked off at the gum right here 
and they put a post up there and put the rest of the tooth on 
it.  Then he knocked one out over here."  The Veteran stated 
that he saw a dentist the morning after the incident.  He 
stated that by the time he was discharged he "already had a 
bridge and stuff in and everything was good then."  However, 
the bridge eventually compromised some other teeth.

It is apparent upon review that evidence received since the 
most recent denial in 1982, while new as it was not of record 
in 1982, is not material, in that it does not serve to 
corroborate the Veteran's claim of dental trauma during his 
military service in the U.S. Navy.  Specifically, the Board 
notes that the Veteran has submitted several lay statements 
which purport to show a nexus between a current dental 
disability and claimed in-service dental trauma dated decades 
after the alleged injury.  There is, however, no evidence 
presented which corroborates the Veteran's claim of a dental 
injury during service and the Veteran's assertion of such 
trauma was made prior to the unappealed RO decision in 1982.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  Of note, the Board 
acknowledges that some disabilities, by their nature, are 
capable of lay observation so that lay testimony of their 
occurrence can be utilized.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, aside from the fact that such an assertion is 
redundant of the earlier contention, the Board notes that the 
service dental records do not show any findings that were 
attributed to a dental injury.  An February 1982  RO dental 
rating action specifically ruled out such trauma.  It is 
pertinent to note that, as the Veteran did not serve in 
combat, the provisions of 38 U.S.C.A. § 1154 are not 
applicable, which would give rise to a presumption of the 
claimed dental injury.  Nothing submitted since the final 
1982 RO decision serves as evidence to corroborate the 
claimed in-service dental injury.  The Board notes that the 
Veteran first reported being struck in the teeth shortly 
after service; however, no dental trauma was found upon 
examination of the service dental records.  Subsequent 
evidence only serves a redundant function as it reiterates 
the unsubstantiated claim of receiving a blow to the teeth 
during service.  As the record contains only the Veteran's 
unsubstantiated description of the incident, there is no 
material evidence of record, and the claim to reopen must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.   38 U.S.C.A. 
§ 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III. Psychiatric Disorder

a. Law and Regulations

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2007).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods, 
under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore  
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 

b. Factual Background

Service Personnel Records

The Veteran's DD Form 214 and service personnel records 
reveal that he served as a weatherman onboard the USS Hancock 
during the Vietnam War, and received hazardous duty pay for 
two months.  He is in receipt of the National Defense Service 
Medal, Vietnam Service Medal with three bronze stars, and 
Vietnam Campaign Medal.  

Service Treatment Records

The Veteran's service treatment records show no complaints of 
or treatment for PTSD or related symptoms during active 
service.  The Board notes that the entrance and separation 
examinations are missing.
JSRRC Research

A March 2007 correspondence indicates that in December 1964 
an A-4 Skyhawk hit the ramp and exploded upon landing on the 
carrier.  

A December 2008 correspondence indicates that January 1966 
deck logs from the USS Hancock revealed that a sailor 
suffered a depressed skull fracture after walking into the 
propeller of an aircraft.  The February 1967 command history 
revealed that another sailor had a finger amputated after 
walking into a propeller.

VA Treatment Records

A July 2003 mental health clinic initial psychiatric 
assessment with K.O. (initials used to protect privacy), a 
psychiatric nurse practitioner, indicates that the Veteran 
complained of "nightmares of military time."  He also 
complained of anxiety, irritable mood, avoidance, exaggerated 
startle response, and sleep disturbance.  He denied memory 
lapses.  The examiner noted that "[the Veteran] sees 
something such as something on TV that causes him to have 
flashbacks of seeing man walk into propeller and get his arm 
cut off."  The Veteran indicated that he was transferring 
his care from Roseburg VAMC and that he wanted to switch from 
Effexor to Sertraline.  He reported treatment with the 
Klamath County Mental Health Clinic and stated that he was 
placed on medications whose names he could not recall, but 
indicated that they made his symptoms worse.  He denied 
suicidal ideation.  The Veteran reported that his father 
physically abused him and sexually abused his sister.  He was 
"scared all the time" as a child, and stated that when his 
father was home "shit would happen."  He reported trying to 
kill his father when he was young "to keep him away from his 
sister and mother."  He described a history of difficult 
relationships.  The Veteran also reported that during service 
he worked in the weather office on the island structure 
onboard the USS Hancock.  He stated that he "saw a lot of 
men killed and witnesse[d] aircraft burn, watched man walk 
into a propeller and pilots that couldn't eject because of 
damage to plane."  He reported having nightmares about these 
events.  He smoked marijuana to stay calm.

The examiner noted that the Veteran was alert and fully 
oriented.  His grooming was clean and casual.  His mood was 
irritable and his affect was flat.  His conversation was "a 
bit tangential."  Insight and judgment were poor.  Memory 
was slightly impaired.  The diagnoses included PTSD and 
cannabis dependence.  

A September 2003 treatment record indicates that the Veteran 
"[d]id not introduce details of childhood, or Vietnam into 
interview."  He reported that his nightmares had stabilized 
after taking Sertraline for one month.

An October 2003 treatment record indicates that the Veteran 
had improved sleep with Sertraline.

A January 2004 treatment record indicates that the Veteran's 
sleep and nightmares had continued to improve on Sertraline.  
He reported avoidance and suspiciousness of others.  Upon 
examination, his mood was irritable and affect was 
constricted.  His grooming was disheveled and some paranoia 
was noted.  K.O. diagnosed PTSD and cannabis dependence.

A May 2004 treatment record by K.O. contains diagnoses of 
PTSD, cannabis dependence, and personality disorder not 
otherwise specified.

A June 2004 VA treatment record by K.O. indicates that the 
Veteran had active PTSD as evidenced by: intrusive 
recollection of events; re-experiencing trauma; psychological 
and physiological distress to triggers; avoidance of 
thoughts, feelings, or conversations associated with trauma; 
avoidance of activities, places or people that aroused memory 
of trauma; diminished interest/participation in activities; 
difficulty falling or staying asleep; irritability/outbursts 
of anger; decreased concentration; and exaggerated startle 
response.  K.O. noted that the Veteran used cannabis to treat 
his symptoms, and recommended that he continue seeing V.M. 
for psychotherapy twice a month.

An August 2004 VA treatment record indicates that the Veteran 
reported the following: being attacked; being sexually 
assaulted or raped; being in a bad accident; seeing someone 
badly injured or killed; being in combat; and being 
threatened with a weapon.  His re-experiencing symptoms had 
improved with medication and therapy, but he complained of 
hypervigilance and nightmares 2-3 times per month.  He was 
still seeing V.M. and taking Sertraline.  He reported that 
psychotherapy had been very helpful because it had pointed 
out triggers, such as crowds and stress.  Upon examination, 
the Veteran's mood was euthymic and his affect was 
constricted.  Conversation was circumstantial and grooming 
was neat and clean.  K.O. diagnosed PTSD.

A September 2004 VA treatment record indicates that the 
Veteran had "a history of treatment for PTSD thru MHC."

A November 2004 VA mental health consultation note indicates 
that the Veteran complained of nightmares, flashbacks, 
depressed mood, and lack of concentration.  The provisional 
diagnosis was PTSD.

A February 2005 treatment record contains a diagnosis of 
PTSD.  The clinician noted that the Veteran declined Prazosin 
to address his nightmares, and that he "refused to 
participate in the PTSD screen as he knows he has it/get 
treatment per V.M."

An April 2005 clinician noted "[s]ome issues of sexual abuse 
in childhood by male relative."

An August 2005 treatment record indicates that the Veteran 
had been seeing V.M. for 2-3 years until he "was told some 
funding had run out."  The diagnosis was PTSD, "continues 
with problems."
  
A January 2006 VA treatment record indicates that the Veteran 
reported that he was finally having normal dreams, but was 
still waking up 6-8 times per night.  The clinician indicated 
that he proposed two forms of therapy, but the Veteran 
refused.  The clinician noted that "[n]o further purpose 
would be served by seeing this patient at this time."

January 2009 VA Examination

The Veteran described his father as an alcoholic who was 
physically abusive.  He witnessed his father sexually 
molesting his younger sister and recalled having homicidal 
thoughts toward his father as a child.  The doctor reviewed 
the claims file and noted that other VA clinicians had 
documented an alcoholic father who was physically and 
sexually abusive.  The Veteran indicated that he served as a 
weatherman aboard the USS Hancock, and that he worked on the 
island structure in the middle of the ship.  His stressors 
included watching a man have his arm cut off by a propeller; 
seeing a plane crash on deck; and watching planes go into the 
water upon landing.  When asked how these incidents were 
emotionally disturbing for him, he replied "I don't know.  I 
dream about being stuck in the service, about not being able 
to get out."  The Veteran denied that the content of his 
dreams was related to these events.  He stated that he 
thought about his military service experience on a daily 
bases, but did not dwell on it and was not upset by it.  When 
asked about triggers, he did not know but stated that he 
"gets anxious."  He reported avoiding people who did drugs 
and alcohol, and indicated that he no longer had social 
contacts.  He reported a sleep disturbance and kept a gun 
near him constantly.  The Veteran reported having "people 
problems" that he did not have before, to include anxiety 
attacks whenever he was around more than 2-3 people.  He 
reported working "over 100 jobs" since leaving service, and 
indicated that he was alcohol dependent for many years.  He 
still used marijuana.  The Veteran described having many 
relationships.  He had no relationship with one son and saw 
the other son every 2-3 months.  He had three grandchildren 
with whom he did not have an ongoing relationship.  He had 
not had an intimate relationship in 25 years.  He was not 
taking any medication at the time.

Upon examination, the Veteran was alert and oriented.  He 
maintained eye contact and was moderately cooperative.  The 
doctor noted that he was "vague as far as any detail 
discussing the disruptive childhood, premilitary years and he 
is most definitely vague concerning his post military years 
and the involvement that he had in illegal activities as well 
as the physical violence that he alludes to."  Affect was 
full range and appropriate.  His mood was euthymic with 
intermittent anxiety.  He denied suicidal or homicidal 
ideation.  Stream of thought was unremarkable, insight and 
judgment were good.  

The doctor reviewed the claims file and diagnosed depression 
not otherwise specified; anxiety disorder not otherwise 
specified; alcohol and polysubstance dependence full-
sustained remission as reported by the Veteran; and 
personality disorder cluster B symptoms with antisocial 
traits outstanding.  The doctor wrote:

The overall picture is one of an individual who 
made poor adjustment prior to entering military 
service to the extent that here were gross 
indications of behavior control problems and family 
dysfunction.  The veteran did appear from an 
abusive background and exhibit early life 
disturbance of conduct that would predict 
psychiatric and psychosocial adjustment problems as 
an adult. 

The doctor determined that the Veteran "does not appear to 
re-experience [verified stressors] through nightmares, 
flashbacks or intrusive distressing thoughts."  She found 
that his avoidance patterns and hyperarousal and 
hypervigilent symptoms were "more likely than not" related 
to his personality disorder.  The doctor opined that "[i]t 
is more likely than not that an overwhelming majority of this 
veteran's mental and emotional difficulties are directly 
related to his AXIS II personality disorder and his premorbid 
state from his childhood and teenage history experiences" 
and that it "is less likely than not" that any portion of 
the Veteran's difficulties are related to his military 
service experience.




Klamath Medical Clinic (KMC) Records

An April 1999 record indicates that the Veteran complained of 
"a lot of anxiety" and "having a bit of a short fuse at 
times."  

A September 1999 record contains a diagnosis of depression 
and indicates that the Veteran was taking Zoloft.  He 
complained of anxiety and a sleep disturbance.

A March 2000 record indicates that the Veteran was "having a 
lot of problems with anxiety and depression."  He reported 
addressing some of his childhood traumas in therapy, which 
the clinician noted "seem[ed] to be contributing to his 
increasing anxiety and depression."

A December 2000 record indicates that the Veteran's 
PTSD/anxiety continued to be "a big problem."

An April 2001 record indicates that the Veteran was being 
followed for PTSD with symptoms of anxiety and depression.  

In August 2001, the Veteran reported having "a lot of 
nightmares."

Lutheran Family Services (LFS)

A June 2000 note indicates that the Veteran discussed his 
anxieties, which included his childhood, Vietnam deaths, and 
his back problems.  The diagnosis was chronic PTSD.

A January 2001 note contains a diagnosis of anxiety.

A November 2001 note indicates that the Veteran complained of 
constant feelings of nervousness and anxiety that interfered 
with his ability to engage in normal daily activities.  The 
counselor indicated that the Veteran needed to manage his 
feelings of anxiety by identifying and challenging his "old 
ways" of thinking about childhood events.

Merle West Medical Center (MWMC)

An October 1999 disability evaluation indicates that the 
Veteran described his father as alcoholic and sexual 
molester.  He stated that during service he "saw men blown 
away and killed in front of him."  The diagnoses included 
adjustment disorder, acute, with moderately severe anxiety 
and depression; alcohol and cannabis dependence; and 
childhood abuse.

An April 2000 psychological evaluation by a PhD indicated 
that the Veteran reported that he was frequently anxious.  He 
complained of panic attacks and a sleep disturbance.  He 
described his childhood as unhappy and traumatic, and implied 
that his father molested him and his sister.  He reported 
spending four years onboard an aircraft carrier, but the 
report makes no mention of the identified stressors.  He 
described a history of numerous jobs, and indicated he had 
been terminated several times because of his attitude.  He 
also described a history of failed relationships and noted 
that he now spent all of his time alone.  The Veteran 
indicated that he still had contact with both sons.  Upon 
examination, his affect was hostile and depressed.  Social 
skills were poor.  The examiner noted some problems with 
concentration.  The examiner administered psychological 
testing, and wrote that "[the Veteran's] limited effort and 
occasional oppositional style would suggest that the current 
test results are probably not an accurate representation of 
his abilities and likely represents an underestimate."  The 
diagnoses included anxiety disorder not otherwise specified, 
and antisocial personality disorder with passive aggressive 
and avoidant features.

A June 2000 record indicates that the Veteran was 
experiencing "a broad range of PTSD symptoms in varying 
frequencies and intensities" to include nightmares, 
intrusive thoughts, sleep disturbance, isolation, explosive 
anger, hypervigilance, poor concentration, and memory loss.  
The counselor noted that the Veteran was "extremely angry 
with past perpetrator of abuse" and that his mental capacity 
was hindered by the overload of memories and the associated 
emotions.  The diagnosis included chronic PTSD.

Another June 2000 record contains a diagnosis of chronic PTSD 
and indicates that the Veteran had had a series of traumas to 
include child abuse and seeing men killed during service.

A September 2000 record indicates that the Veteran had 
"depression, anxiety, childhood sexual abuse and Vietnam 
experience resulting in PTSD."

V. M., M.S.W.

An April 2002 intake and assessment indicates that the 
Veteran reported being physically abused by his father.  
During service, while onboard the USS Hancock, "he saw 
planes crash and burn on deck, go off the ship, pilots and 
crew die, deck hands killed."  He described still struggling 
with these memories.  After service he had trouble holding a 
job due to his poor impulse control.  He used drugs for 
several years.  He complained of nightmares, intrusive 
thoughts, avoidance behaviors, and anger control problems.  
Upon examination, his affect was flat and his judgment was 
fair.  He denied suicidal or homicidal ideation.  The social 
worker determined that "[the Veteran] "meets the criteria 
for PTSD with witnessing life threatening events both in the 
military and childhood abuse."  The diagnoses included PTSD 
and depression.

An October 2004 letter indicates that V.M. had been treating 
the Veteran for PTSD and depression for two years.  He stated 
that the Veteran still had nightmares and distressing 
recollections and intrusive thoughts related to his time in 
the Navy.  V.M. noted that the Veteran had been abused as a 
child and still had distressing memories from those 
experiences.  However, he opined that "the preponderance of 
his current distressing memories and nightmares relate to his 
military experiences."

Klamath County Mental Health (KCMH)

An October 1999 record contains a tentative Axis I diagnosis 
of PTSD.

A June 2000 record contains a diagnosis of chronic PTSD.  The 
counselor noted that the Veteran had witnessed numerous 
violent acts as a child.  His father beat him and molested 
his sister.  The Veteran also reported witnessing sailors 
killed onboard the USS Hancock.  The counselor noted that the 
Veteran had "some obsessive thought patterns around past 
traumas."

An October 2000 record contains provisional diagnosis of PTSD 
and "antisocial personality disorder versus traits."

In November 2000, the Veteran stated that his flashbacks were 
in "pretty good shape."  His felt his PTSD symptoms were 
under better control and indicated that he wanted to stop 
taking medication.  The doctor diagnosed PTSD and antisocial 
personality disorder.

SSA Records

A June 2002 Notice of Decision states that the Veteran had 
chronic back pain, an anxiety disorder, PTSD, depressive 
disorder, probable personality disorder, and probable 
somatoform disorder.  He was determined to be disabled since 
December 1, 1999.

Veteran's Statements

An internet article submitted by the Veteran entitled "VA-
216 Black Diamonds" indicates that in March 1965, a sailor 
was killed while landing an aircraft aboard the USS Hancock.

In October 2005, the Veteran submitted photographs and 
statements.  He indicated that he saw several planes go off 
the other end of the flight deck into the ocean.  The Veteran 
reiterated this statement during his May 2009 video 
conference hearing, during which he also described seeing a 
plane crash on the flight deck and watching planes go off the 
other end of the flight deck into the ocean.  He testified 
that he was not currently receiving treatment for his PTSD 
because the VA contract had run out.  
c. Discussion

The service personnel records reveal that, while the Veteran 
had active duty in Vietnam, his Military Occupational 
Specialty (MOS) was that of a weatherman.  There is no 
indication that he received a Combat Infantry Badge or other 
medal reflecting combat duty, although the Board notes that 
he has occasionally claimed otherwise.  The Board is 
cognizant of Daye v. Nicholson, 20 Vet App 512 (2006), 
wherein the Court chastised VA for not securing and reviewing 
the history of the appellant's unit for possible alternative 
sources of evidence of combat or stressors.  In this case, 
however, given the Veteran's MOS of a weatherman with the 
U.S. Navy aboard ship, along with the absence of any medals 
evincing combat duty, the Board finds that he did not engage 
in combat with the enemy.  See 38 U.S.C.A. § 1154(b).  
Therefore, his testimony alone is not sufficient to establish 
the occurrence of the claimed in-service stressors and must 
be corroborated by credible supporting evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The JSRRC has verified that casualties similar to the ones 
the Veteran has described occurred onboard the USS Hancock.  
Moreover, the Veteran has submitted an internet history of 
the USS Hancock, showing on-board casualties that resulted 
from aircraft crashes.  While this document is not an 
official U.S. Navy record, the Board does not dispute the 
incidents.  Based on information in the service personnel 
records, it is clear that the Veteran was aboard the ship at 
the time of these incidents.   

There is competent evidence of a diagnosis of PTSD but such 
evidence is dated from 2000 to 2005, several years prior to 
the most recent and thorough psychiatric examination that 
ruled out a diagnosis of PTSD and much of it consists of 
notes from social workers.  There is also indication that 
some of the clinicians based their diagnosis of PTSD on the 
Veteran's alleged combat duty, which has not been verified.  
He was a weatherman with the U.S. Navy on a ship off the 
coast of Vietnam.  Further, the Board finds that some of the 
alleged stressors, such as being sexually assaulted and being 
in combat, are inconsistent and simply not credible.  
Moreover, some of the diagnoses were tentative in nature, 
such as the provisional diagnosis from a doctor with the 
Klamath Medical Center.  With respect to the notations of 
PTSD, a June 2000, a counselor diagnosed PTSD.  KMC 
counselors diagnosed the Veteran with PTSD/anxiety in 
December 2000 and PTSD in April 2001.  LFC counselors 
diagnosed the Veteran with PTSD in June 2000 and anxiety in 
January 2001.  The Board notes that V.M., a private 
psychiatric nurse practitioner, treated the Veteran from 
April 2002 to October 2004 and diagnosed PTSD.  In November 
2000, a KCMH doctor diagnosed PTSD/antisocial personality 
disorder.  Previous KCMH counselors had provided tentative 
and provisional diagnoses of PTSD.  K.O., a psychiatric nurse 
practitioner, treated the Veteran from 2003-2005 and 
diagnosed PTSD.  While much of the evidence of a diagnosis of 
PTSD was based upon combat and the Veteran did not engage in 
combat, there is some competent evidence of PTSD linked to 
one or more of the verified incidents that occurred on the 
U.S.S. Hancock.  

There is also ample medical evidence that indicates the 
Veteran does not have a diagnosis of PTSD, to include the 
most recent and thorough psychiatric examination.  In April 
2000, he was diagnosed with anxiety disorder and antisocial 
personality disorder by a PhD.  The January 2009 VA 
examination, which was thorough in nature and performed 
specifically to determine whether the Veteran meet the 
diagnostic criteria for PTSD, did not result in a diagnosis 
of the claimed disorder.  Rather, the psychiatrist opined 
that the Veteran suffered from depression, anxiety, and a 
personality disorder.  This examination was by far the most 
complete evaluation of the Veteran and was performed by a 
psychiatrist.  As explained in greater detail below, given 
the foregoing and the recent date of the evaluation, it is 
the most probative evidence with respect to the question of 
whether the Veteran has a current diagnosis of PTSD.  

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

V.M. wrote in an October 2004 letter that the preponderance 
of the Veteran's distressing memories and nightmares relate 
to his military experiences.  The clinician did not offer 
much detail for this conclusion, albeit as a regular provider 
she was presumably familiar with the Veteran's medical 
history.  On the other hand, the January 2009 VA examiner 
opined that the Veteran's mental and emotional difficulties 
are less likely than not related to his military experiences.  
The psychiatrist provided a rationale for his opposing 
opinion.  Because the most recent opinion was provided by a 
psychiatrist in January 2009, several years after the 
diagnoses of PTSD were noted, and this specialist reviewed 
the Veteran's claims file, obtained a detailed medical and 
psychiatric history, performed a thorough mental status 
examination, and provided a clear rationale, the Board finds 
the January 2009 opinion is more probative than the other 
provider opinions on the issue of whether the Veteran has a 
current diagnosis of PTSD.  
  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); see also Degmetich v. Brown, 104 
F.3d 1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a current 
diagnosis of PTSD.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2009); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). 

There are acquired psychiatric diagnoses of record aside from 
PTSD, namely depression and an anxiety disorder.  The scope 
of a claim pursued by a claimant includes any diagnosis that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Board finds that there is no medical or psychiatric evidence 
of an acquired psychiatric disorder, to include depression 
and an anxiety disorder, until many years after service.  The 
January 2009 VA psychiatric opinion ruled out a nexus between 
a current psychiatric disorder and service.  For the same 
reasons noted above, the Board finds that this opinion is of 
greater probative value when compared to the other notations 
suggesting a link between depression or anxiety and service. 

As to the veteran's personality disorder shown shortly after 
service, service connection is not available for a 
personality disorder without competent medical evidence of a 
superimposed psychiatric disorder that results in additional 
disability.  38 C.F.R. §§ 4.9, 4.127 (2008); VAOPGCPREC 82- 
90; see also, Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In 
this case, there is no competent evidence to show additional 
disability due to a personality disorder with a superimposed 
in-service disease or injury and it is not contended 
otherwise. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder other than 
PTSD, to include depression and an anxiety disorder.  Thus, 
the benefit of the doubt doctrine is not applicable to this 
aspect of the appeal as well.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); Gilbert, supra; Ortiz, supra. 











ORDER

New and material evidence having not been received, the 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of dental 
trauma for compensation purposes is denied.

Service connection for a chronic acquired psychiatric 
disorder, to include PTSD, depression and an anxiety disorder 
is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


